
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.79


Mandalay Resort Group Supplemental Executive Retirement Plan

AMENDMENT NO. 3
April 15, 2005

        WHEREAS, MANDALAY RESORT GROUP, a Nevada corporation (the "Company"),
maintains the Mandalay Resort Group Supplemental Executive Retirement Plan (the
"Plan"); and

        WHEREAS, the Company desires to incorporate into the plan document
certain amendments made to the Plan by action of the Board of Directors taken at
a meeting that occurred on June 15, 2004; and

        WHEREAS, the Company desires to make certain amendments to the Plan in
order to ensure that the Plan complies with all applicable provisions of the
Internal Revenue Code of 1986, as amended (the "Code"), including the provisions
applicable to nonqualified deferred compensation plans under Code Section 409A
added to the Code by the American Jobs Creation Act of 2004; and

        WHEREAS, pursuant to the provisions of Sections 9.1 and 9.2 of the Plan,
the Company is authorized to amend the Plan.

        NOW, THEREFORE, effective as of the date hereof (or as otherwise
specified hereinafter), the Plan is hereby amended as follows:

        1.     Effective as of June 15, 2004, a new Section 2.5(v) (relating to
the definition of a "Change of Control") is hereby added at the end of
Section 2.5 of the Plan, to read:

        "(v) In addition to any of the events described in Section 2.5(i), (ii),
(iii) and (iv), above, the closing of the merger contemplated under the terms of
the Agreement and Plan of Merger dated as of June 15, 2004 (the "Merger
Agreement") among the Company, MGM Mirage, and MGM Mirage Acquisition Co. #61
(the "Closing") shall constitute a Change of Control for purposes of the Plan."

        2.     Effective as of June 15, 2004, a new sentence (relating to the
exclusion of certain bonus payments from the definition of "Compensation") is
hereby added to the end of Section 2.8 of the Plan, to read:

        "Notwithstanding the foregoing, Compensation shall not include any bonus
paid to a Participant pursuant to a bonus agreement authorized under
Schedule 4.13 to the Merger Agreement."

        3.     Effective as of June 15, 2004, a new Section 5.2(d) (relating to
the waiver of the Plan's forfeiture for competition provisions in certain
circumstances) is hereby added to the end of Section 5.2 of the Plan, to read:

        "(d) Notwithstanding anything to the contrary in this Section 5.2,
Section 5.2(a) shall not be applicable to (and no benefit under the SERP shall
be forfeited or required to be repaid or restored by) any Participant whose
employment terminates in circumstances that constitute a "Qualifying
Termination" (as defined below). For purposes of the SERP, a Qualifying
Termination means either (i) the termination of a Participant's employment
within 60 days after the Closing, other than a termination by the Company for
Cause, or (ii) a termination of the Participant's employment at any time after
the Closing, other than a termination by the Company for Cause or by the
Participant without "Good Reason" (as defined for purposes of this
Section 5.2(d), below). For purposes of this Section 5.2(d), the term "Good
Reason" means (i) the failure of the Company or any of its subsidiaries to pay
the Participant any compensation when due, save and except a disputed claim to
compensation; (ii) a material reduction in the scope of duties, responsibilities
or authority of the Participant, any change in the Participant's line of
reporting, any reduction in the Participant's salary, any reduction in the
Participant's combined salary and bonus below the level of such Participant's
combined salary and bonus for the fiscal year ending

--------------------------------------------------------------------------------



January 31, 2005; or (iii) a purported termination by the Company or any of its
subsidiaries of the Participant for Cause if it is subsequently determined that
the grounds for termination for Cause were not present at the time of
termination of the Participant. Notwithstanding anything herein to the contrary,
Section 5.2(a) shall not apply to (and no benefit under the SERP shall be
forfeited or be required to be repaid or restored by) any Participant designated
on the Schedule of Illinois and Detroit Participants, attached here to as
Exhibit A, whose employment is transferred to Elgin Casino Resort—Riverboat
Casino in the case of an Illinois Participant or to Detroit Entertainment, LLC,
or Circus Circus Michigan, Inc., in the case of a Detroit Participant.

        4.     Effective as of June 15, 2004, a new Section 6.6(c) is hereby
added at the end of Section 6.6 of the Plan (relating to certain adjustments
with respect to Section 280G of the Code), to read:

        "(c) Section 6.6 (other than this Section 6.6(c)) shall not apply to any
Participant who is entitled to receive payments pursuant to Section 5.07(d) of
the Merger Agreement."

        5.     A new Section 6.7 (relating to certain distributions) is hereby
added to Section 6 of the Plan, to read:

        "6.7 Distributions on Certain Terminations of Employment. Each
Participant who has provided the Company with a written request filed on or
before December 31, 2004 to receive a distribution of his or her Benefit in the
form of a Lump Sum distribution following such Participant's Qualifying
Termination shall be entitled to receive a distribution in that benefit form
determined as provided under applicable provisions of the Plan immediately
following the occurrence of such Qualifying Termination or as of the date such
Participant attains age 55, if that is later; provided, however, that any such
distribution shall be subject to the provisions of Section 6.8 (relating to
compliance with Code Section 409A)."

        6.     A new Section 6.8 (relating to compliance with Code Section 409A)
is hereby added to Section 6 of the Plan, to read:

        "6.8 Compliance with Code Section 409A. Notwithstanding anything herein
to the contrary, distribution of Participants' Benefits under the Plan shall be
made in a manner and at such times as comply with all applicable provisions of
Code Section 409A, as in effect from time to time, including, for these
purposes, applicable effective date rules for such Code section, applicable
transitional rules and guidance issued by the Secretary of the Treasury or the
Internal Revenue Service, including, but not limited to Treasury Notice 2005-1
(as published in the Internal Revenue Bulletin 2005-2, January 10, 2005, and
referred to herein as "Notice 2005-1") and such temporary or final regulations
as may be promulgated pursuant to Code Section 409A. The intent of this
Section 6.8 is to ensure that no Participant is subject to any tax liability or
interest penalty, by reason of the application of Code Section 409A(a)(1) as a
result of any failure to comply with all of the requirements of Code
Section 409A, and this Section 6.8 shall be interpreted in light of, and
consistent with, such requirements. This Section 6.8, and the following rules,
shall apply to distributions under the Plan, but only to the extent required in
order to avoid taxation of, or interest penalties on, an affected Participant
under Code Section 409A. These rules shall also be deemed modified or
supplemented by such other rules as may be necessary, from time to time, to
comply with Code Section 409A, as that may be amended from time to time or
modified by reason of issuance of regulations or other guidance, and to the
greatest extent possible in a manner that does not constitute a "material
modification" of the Plan (as defined in Section 885(d) of the American Jobs
Creation Act of 2004).

        (a)   Distribution of a Lump Sum to a Participant who has terminated his
or her employment in a Qualifying Termination and who is entitled to a Lump Sum
distribution (by reason of such Participant's election) shall be paid to such
Participant pursuant to Section 6.7 as set forth above, provided the
distribution of such Lump Sum constitutes a complete distribution of the
Participant's

2

--------------------------------------------------------------------------------






Benefit on or before December 31, 2005 so that such distribution qualifies as
complying with Code Section 409A, taking into account for these purposes, Q&A-20
of Notice 2005-1.

        (b)   Distribution of a Lump Sum to a Participant following a Qualifying
Termination that cannot be made in a manner that satisfies the requirements of
Q&A-20 of Notice 2005-1 shall be distributed at the earliest date such
distribution may be made without violating the distribution rules of Code
Section 409A(a)(2), so that any such distribution of a Lump Sum may, for
example, be delayed to the extent necessary to comply with the special rule of
Code Section 409A(a)(2)(B)(i) (prohibiting distributions to a "specified
employee" within six months of such employee's separation from service).

        (c)   Commencement of distribution of a Participant's Benefit shall be
delayed to the extent necessary to satisfy the distribution rules of Code
Section 409A(a)(2); provided, however, that no such delay on commencement of
distribution shall apply to distributions made pursuant to Section 6.8(a),
above, to the extent such distributions are not subject to taxation or penalty
under Code Section 409A by reason of the application of relevant provisions of
Notice 2005-1.

        (d)   Distribution of any Participant's Benefit under the Plan shall be
made in accordance with such Participant's last valid benefit election that was
made (and not thereafter revoked) on or before December 31, 2005, taking into
account for these purposes Q&A-19 of Notice 2005-1; provided, however, that a
subsequent election of a different form of distribution made after December 31,
2005 shall be effective and such other elected form of benefit shall be
distributed to such Participant if such subsequent election was made in a manner
that complies with Code Section 409A(a)(4)(C) (relating to changes in time and
form of distribution) or otherwise does not cause Participant's Benefit to
become subject to taxation under Code Section 409A(a)(1).

        (e)   No distribution of a Participant's Benefit under the Plan shall be
made that would constitute a violation of Code Section 409A(a)(3) (prohibiting
any acceleration of benefits). Nothing in this Section 6.8(e) shall prohibit an
accelerated distribution of a Participant's Benefit under the Plan if such
accelerated distribution is permitted under applicable guidance issued by the
Treasury Department or the Internal Revenue Service, and would not cause the
Participant's (or any other Participant's) Benefit under the Plan to be subject
to tax pursuant to Code Section 409A(a).

        (f)    The Trust shall at all times, both in form and in operation, be
maintained in a manner that avoids imposition of any tax on Participants by
reason of the application of the funding rules set forth in Code
Section 409A(b)."

        7.     New Section 9.1.1 is hereby added to Section 9 of the Plan, to
read:

        "9.1.1 Notwithstanding the foregoing, the Company shall not be
authorized to amend or terminate the Plan to the extent that any such amendment
or termination would result in a modification of Plan Sections 2.5(v) (treating
the consummation of the Merger as a Change of Control), 5.2(d) (waiving certain
forfeiture provisions otherwise applicable under the Plan to participants whose
employment terminates in a Qualifying Termination), 6.6(c) (relating to Code
Section 280G), 6.7 (permitting lump sum distributions to Participants who have
elected such a distribution and who experience a Qualifying Termination), or 6.8
(relating to compliance with Code Section 409A) or that would otherwise have the
effect of reducing or eliminating any Participant's rights under such Sections;
provided however, that the limitation on Changes to Section 6.8 shall not limit
the Company's right to modify or amend the Plan in any way, or terminate the
Plan and distribute Benefits, to the extent that such action (i) may be required
by law; (ii) does not cause a Participant to be subject to any additional tax
liability by reason of Code Section 409A(a), as that Code Section may be
modified or clarified from time to time, either by statutory change or by
issuance of Treasury regulations or other Treasury or IRS guidance; or

3

--------------------------------------------------------------------------------



(iii) does not adversely discriminate against Participants whose employment
terminates or has terminated in a Qualifying Termination and the Board of
Directors of MGM MIRAGE determines, in good faith and after giving due
consideration to any adverse tax consequences to Participants and any
alternative courses of action, that failure to take such action could reasonably
be expected to be materially adverse to the business, financial condition or
ongoing operations of MGM MIRAGE and its subsidiaries, taken as a whole."

        8.     In all other respects the Plan is hereby ratified and confirmed.

4

--------------------------------------------------------------------------------



Exhibit A

Schedule of Illinois and Detroit Participants

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.79

